Citation Nr: 0216576	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that in his substantive appeal, the veteran 
requested a personal hearing before the Decision Review 
Officer (DRO).  However, a subsequent DRO Conference report 
indicated that the personal hearing was cancelled in favor of 
the informal conference.  


REMAND

The veteran seeks entitlement to TDIU.  Generally, a total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war. Id.

Currently, the claims folder shows that he has a single 
service-connected disability, bilateral pes planus, which is 
evaluated as 50 percent disabling.  However, during the DRO 
conference in December 2000, the veteran indicated that his 
physician had told him that he had developed bilateral knee 
disability due to the service-connected flat feet.  Although 
the veteran stated that he intended to submit a statement 
from the physician to that effect, the RO did not receive 
such evidence.  However, review of VA medical records dated 
in August 2000 shows that the veteran's primary care 
physician prescribed use of a knee brace for right leg pain.  
In addition, the November 2002 Appellant's Brief, the 
veteran's representative raised the issue of service 
connection for right ankle instability secondary to the 
service-connected pes planus, citing findings listed in VA 
medical records contained in the claims folder.  

Thus, the Board finds that claims for service connection for 
a knee disorder and for right ankle instability are raised, 
either specifically or by a reasonable reading of the record.  
See Robinette v. Brown, 8 Vet. App. 69 (1995) (VA has a duty 
to read claim documents in a liberal manner so as to identify 
and adjudicate all claims reasonably raised by the record); 
accord Akles v. Derwinski, 1 Vet. App. 118 (1991).  The RO 
has not yet fully developed or adjudicated these claims.  

However, the Board emphasizes that a favorable determination 
on either claim will most likely impact the determination on 
the TDIU issue.  Claims that are so related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  The 
Board finds that the secondary service connection claims are 
inextricably intertwined with the issue on appeal.  
Therefore, a remand is required so that the RO may adjudicate 
the secondary service connection issues prior to any final 
appellate decision on the claim for entitlement to TDIU.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO issued the statement of the case in 
October 2000, prior to the VCAA's enactment.  The May 2002 
supplemental statement of the case does not include any 
statement as to the veteran's rights and obligations under 
the VCAA and the implementing regulations.  The RO should 
ensure that such advice is provided to the veteran with 
respect to his TDIU claim.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative in writing and give 
notice as to the right and obligations 
provided by the VCAA and the implementing 
VA regulations, to include with respect to 
his claim for entitlement to TDIU.  In 
addition to the general advice as to the 
duty to notify and duty to assist, the RO 
should ask the veteran to identify and 
submit records from his primary care 
physician who prescribed the knee brace, 
as referred to in VA medical records, or 
to authorize the release of records from 
that physician to VA.  

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and extent of any knee disorder or 
right ankle disorder present.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current knee or ankle disorder 
is proximately due to or the result of, 
or is aggravated by, the veteran's 
service-connected bilateral pes planus.  
The examination should also include 
evaluation of the service-connected 
bilateral pes planus, with opinion as to 
the effect of the disability on the 
veteran's ability to secure or maintain 
substantially gainful employment.  
Opinions offered should include an 
explanation for the conclusion.  If the 
examiner is unable to provide a requested 
opinion, the report should so state. 

3.  After completing any other necessary 
development, the RO should then 
accomplish initial adjudication of the 
claims for service connection for 
bilateral knee disorder and right ankle 
disorder as secondary to the service-
connected bilateral pes planus.  The RO 
must provide the required notice of the 
determination to the veteran and his 
representative.  

4.  The RO should also then readjudicate 
the issue of entitlement to TDIU.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


